Hill, J.
This ease is controlled by the decision this day rendered by this
court in the case of Waters v. National Woolen Mills, ante. The allegation in this case as to the detectives making the arrest was that they were detectives “in the employment of the City of Atlanta.” It did *138not appear that they were a part of the police force of the city, so as to raise any question in regard to the provisions of the city charter on the subject of the police and their duties.
July 17, 1914.
The description of the next preceding case applies here.

Judgment reversed.


All the Justices concur.